PER CURIAM.
Jorge L. Ortiz appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm in part and reverse in part.
Ortiz claimed that his sentences violate the prohibition against double jeopardy. The trial court denied this motion on the *553ground that a double jeopardy claim must be brought on direct appeal rather than through a rule 3.800 motion. The trial court is incorrect. If Ortiz’s double jeopardy claim can be resolved from the contents of the court file, it is properly raised in a rule 3.800 motion. See Hopping v. State, 708 So.2d 263 (Fla.1998). On remand, the trial court must consider the merits of this claim. The trial court’s denial of Ortiz’s motion is affirmed in all other respects.
Affirmed in part, reversed in part, and remanded.
BLUE, A.C.J., and STRINGER and DAVIS, JJ., concur.